— Motion by the Grievance Committee for the Second and Eleventh Judicial Districts to suspend the respondent, Peter J. Monaghan, an attorney and counselor at law, admitted to practice law in the State of New York, in this court on June 15, 1966 under the name Peter Joseph Monaghan, pending final disposition of certain ethics complaints (charges of professional misconduct) pending against him in the State of New Jersey.
Motion granted; the respondent Peter J. Monaghan is suspended from the practice of law in the State of New York pending the further order of this court. Mollen, P. J., Titone, Lazer, Mangano and Gibbons, JJ., concur.